DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 10-07-2022 is acknowledged.
Claims included in the prosecution are 1, 4, 28, 32, 45, 47, 94-95 and 94-95 and 98-100
	Claims 59-60, 66 and 70 remain withdrawn.
	.
	The following are the rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the Hager (US 2012/0010557)been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims are 1, 4, 28, 32, 45, 47, 94-95 and 94-95 and 98-100 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz (US 2011/0206759) in combination with Heger (US 2012/0010557 and Barenholz (US 2015/0004219), optionally further in view of Kim (US 2013/0102898), Pottier (US 2014/0227343) individually or in combination
Swartz teaches compositions containing chemokine CCL19 encapsulated in liposomes (Abstract, 0158 and claims 1-3). Swartz however, does not teach the nature of the liposome and the phospholipids used for encapsulating CCL 19. Swartz teaches the administration of chemokines to a patient as immunotherapy (Abstract, 0003-0006, 0038-0040, Examples and claims).
	Heger while disclosing liposomes encapsulating protein active agents teaches that thermosensitive liposomes are stable below the transition temperature of the phospholipids making up the liposomes and release encapsulated active agent when subjected to higher temperatures (body temperature). Thermosensitive liposomes taught by Hager to release the agent between 38 to 450 C. The lipids taught by Heger are DPPC, lecithin (as a mixture with DPPC) and lyso phosphatidylcholine (monoacyphosphatidylcholine). The liposomes further contain sterically stabilizing PEG-DSPE 2000 (Abstract, Fig. 10, 0020-0024, 0035-0042, 0066-0071, 0104-0106, Examples and claims). The amount of PEG-DSPE taught however, is from 2 to 7 mole %.  Although Heger does not specifically teach the claimed sizes of liposomes, in paragraphs 0131-0133 teaches that the sizes are subjected to repeated extrusions through 0.2 micron filters.
	Barenholz teaches that that the amounts of vesicle (liposomes) forming phospholipids can be from 50 to 100 mole percent and that of PEG-DSPE can vary between 1-20 mole percent. In one formulation the vesicle forming phospholipid is 80 to 90 mole percent and PEG-DSPE is 4 to 10 mole percent.(Abstract, 0011, 0060-0061, 0073).
	Kim while disclosing thermosensitive liposomes containing PEG-DSPE teaches that the liposomes of sizes 140 nm + or – 10 nm could be used. The phospholipids taught are DPPC and DSPC and a mixture thereof. Although Kim does not state the mol % of PEG-DSPE, Kim teaches that the PEG-DSPE and cholesterol ratios could be varied (Abstract, 0012-0013, 0025, 0031, 0053, 0056, 0058, 0063, 0078, 0102 and examples).
	Pottier while disclosing thermosensitive liposomes made with mixture of phospholipids and PEG-DSPE teaches that the liposomes of sizes between 50 and 150 nm can be prepared. The amount of PEG-DSPE is 6 to 7 mol %. (Abstract, 0081-0085, 0089, 0092).
	It would have been obvious to one of ordinary skill in the art to use thermosensitive liposomes taught by Heger in the generic teachings of ‘liposomes’ encapsulating CCL19 taught by Swartz with a reasonable expectation of success since Heger teaches that thermosensitive liposomes containing DPPC, monoacyphosphatidylcholine and PEG-DSPE are stable below their transition temperature and release the encapsulated active agents between 38 and 450C. Although Heger teaches only 2-6 mol.% of PEG-DSPE, it would have been obvious to one of ordinary skill in the art to vary its amount 10 mole percent since Barenholz teaches that in liposomes the PEG-derivatized DSPE in  4-10 mole percent are stable and the references cited in general teach that mol. % of PEG-DSPE and the mole % of liposome forming phospholipids can be varied. .  In the absence of showing unexpected results, it is deemed obvious to one of ordinary skill in the art to prepare liposomes of desired sizes through extrusion techniques using suitable filters based on the teaching of extrusion method taught by Heger. One of ordinary skill in the art would be motivated to prepare liposomes of claimed sizes with a reasonable expectation of success since Kim and Pottier teach the preparation of thermosensitive liposomes of claimed sizes.

2.	Claims are 1, 4, 28, 32, 45, 47, 94-95 and 94-95 and 98-100 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz (US 2011/0206759) in combination with Heger (US 2012/0010557 and Barenholz (US 2015/0004219) optionally further in view of Kim (US 2013/0102898), Pottier (US 2014/0227343) individually or in combination as set forth above, further in view of WO 2015/110957.
	The teachings of Swartz, Heger, Kim, Barenholz and Pottier have been discussed above.
	WO 2015 teaches the encapsulation of immunomodulatory chemokines in liposomes containing DSPC, Cholesterol and PEG-lipid for the treatment of tumors (Abstract, page 30, line 10, page 31, lines 7-10, page 33, lines 16-24, Example 1, claims 3, 5, 9, 53 and 89).
	It would have been obvious to one of ordinary skill in the art to use liposomes as the biological carrier for the delivery of containing CCL19 cytokine for the treatment of cancer with a reasonable expectation of success since encapsulation of cytokines in liposomes for the treatment of cancer is known as taught by WO.  Although Heger teaches only 2-6 mol % of PEG-DSPE, it would have been obvious to one of ordinary skill in the art to vary its amount 10 mole percent since Kumar and Hong teach that PEG-derivatized DSPE could vary from 1 to 20 mole percent in liposomes. 	
3.	Claims are 1, 4, 28, 32, 45, 47, 94-95 and 94-95 and 98-100 are rejected under 35 U.S.C. 103 as being unpatentable over Vicari (US 2003/0138413) in combination with Heger (US 2012/0010557, and Barenholz (US 2015/0004219),  optionally further in view of Kim (US 2013/0102898), Pottier (US 2014/0227343) individually or in combination.
	Vicari teaches a method of treating cancer and according to Vicari, chemokines or a combination of chemokines could be used. The chemokine taught by Vicari is CXCL12. Vicari teaches the administration of CXCL12 in a biological carrier, but does not specifically teach liposomes as biological carrier (Abstract, 0073-0074 and 0076).
	The teachings of Heger, Barenholz, Kim and Pottier have been discussed above.
	It would have been obvious to one of ordinary skill in the art to use thermosensitive liposomes taught by Heger as the biological carrier for the delivery of CXCL12 with a reasonable expectation of success since liposomes are art well-known sustained release vehicles and Heger teaches that thermosensitive liposomes containing DPPC, monoacyphosphatidylcholine and PEG-DSPE are stable below their transition temperature and release the encapsulated active agents between 38 and 450C. Although Heger teaches only 2-6 mol.% of PEG-DSPE, it would have been obvious to one of ordinary skill in the art to vary its amount 10 mole percent since and Barenholz teaches that liposomes can be varied from 1-20 mole percent and preferably from 4-10 mole percent. In the absence of showing unexpected results, it is deemed obvious to one of ordinary skill in the art to prepare liposomes of desired sizes through extrusion techniques using suitable filters based on the teaching of extrusion method taught by Heger. One of ordinary skill in the art would be motivated to prepare liposomes of claimed sizes with a reasonable expectation of success since Kim and Pottier teach the preparation of thermosensitive liposomes of claimed sizes.
	Applicant’s arguments to the above rejections have been fully considered, but are not found to be persuasive. Applicant argues that Vicari alone or in combination with WO2015 fail to teach or suggest a nanoparticle having concentration of 10 mol % DSPE-PEG, as required by the amended claims presented herein and one skilled in the art would not have arrived at a suitable nanoparticle by following any of the teachings of Vicari alone; according to applicant, Heger, Kumar, Kim and Pottier fail to overcome this deficiency.
These arguments are not persuasive. Vicari is combined for its teaching  that cytokine (CXCL12) or a mixture in a biological carrier could be used  for treating cancer and WO teaches liposomes for cytokines; Barenholz, Kim, Pottier and Heger teach the components of liposomes, DPPC, PEG-DSPE and their amounts. The examiner sees no unexpected results obtained using the claimed composition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612